DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed, 04/27/22.
The reply filed 04/27/22 affects the application 16/724,046 as follows:
1.      Claims 8, 11, 13 have been amended. Applicant’s amendments have overcome the claims objection and the rejection made under 35 U.S.C. 112(b) of office action mailed 01/31/22. New ground(s) rejections necessitated by Applicant’s amended are set forth herein below. Claims 8-14, the invention of Group III is prosecuted by the examiner. 
2.     The responsive is contained herein below.
Claims 8-14 are pending in application
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12, 13 are rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12 recites specific steps for preparing polysaccharide ESP-B4. However, the claim is indefinite or not further limiting since the recited steps does not further limit or include all the limitation of the recited steps in claim 8 on which claim 12 depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  Similarly, claim 13 recites specific steps for preparing polysaccharide ESP-B4. However, the claim is indefinite or not further limiting since the recited steps does not further limit or include all the limitation of the recited steps in claim 8 on which claim 12 depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 8, 10, 12-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Patel et al. (Hindawi BioMed Research International, Volume 2018, Article ID 2476824, 9 pages) in view of Zhu et al. (PLOS ONE | www.plosone.org, February 2013 | Volume 8 | Issue 2 | e56407, pages 1-12), Khera (Pneumonia - Scientific Animations, June 11, 2018), Shah et al. (Clin Chest Med 38 (2017) 113-125), Hu et al. (Scientific Reports | 7: 572, 1-10), 
and Wang et al. (International Journal of Biological Macromolecules 86 (2016) 177-188).
Claim 8 is drawn to a method for treating a respiratory disease comprising administering to a subject in need thereof a therapeutically effective amount of the polysaccharide ESP-B4 from Ephedra sinica, wherein the respiratory disease is selected from the group consisting of acute lung injury and respiratory distress syndrome caused by infectious acute lung injury and its deterioration, and the polysaccharide ESP-B4 from Ephedra sinica is obtained by specific recited steps.
Patel et al. disclose that acute respiratory distress syndrome (ARDS) is a complex clinical syndrome characterized by acute inflammation, microvascular damage, and increased pulmonary vascular and epithelial permeability, frequently resulting in acute respiratory failure and death (see abstract). Furthermore, Patel et al. disclose that ARDS results from uncontrolled acute inflammation and dysfunction of endothelial and epithelial barriers of the lung, and an excessive transepithelial leukocyte migration, leading to the loss of alveolar-capillary membrane integrity and overproduction of proinflammatory cytokines (see page 1, left col., last two lines to right col., 1st paragraph). Also, Patel et al. disclose that inflammation is an important component of acute lung injury (ALI) and acute respiratory distress syndrome (ARDS), as inflammation is what damages the respiratory membrane (page 2, left col., last paragraph, section 2). Most inflammatory cells, including macrophages and neutrophils, release inflammatory cytokines in response to various stimuli (see page 2, left col., last paragraph, section 2 to right col., 1st paragraph).  In addition, Patel et al. disclose that LPS, a main component of the outer membranes of gram-negative bacteria, has been identified as a key risk factor for ALI and ARDS (see page 2, right col., 1st paragraph).  Furthermore, Patel et al. disclose that LPS binds to Toll-like receptor
4 (TLR4), which induces activation of intracellular pathways. Ligand binding to TLR4 induces the recruitment and activation of adaptor proteins through the Toll/interleukin- (IL-) 1 receptor (TIR) domain (see page 2, right col., 1st paragraph). Also, Patel et al. disclose that NF-𝜅B plays a central role in intracellular inflammatory pathways, and that activation of NF-𝜅B leads to expression of transcription of adhesion molecules, chemokines, colony-stimulating factors, and other cytokines necessary for inflammatory responses (see page 2, right col., 3rd paragraph).
Furthermore, Patel et al. disclose that inhibition of MAPK pathways significantly decreases TNF-𝛼 production by LPS (see page 2, right col., 2nd paragraph).	
In addition, Patel et al. disclose that certain natural remedies have been shown to inhibit multiple inflammatory pathways associated with ALI/ARDS at a molecular level and therefore may be effective in ARDS treatment (see page 2, left col., next to last paragraph).
The difference between Applicant’s claimed method and the method disclosed or suggested by Patel et al. is that Applicant uses or administers the polysaccharide ESP-B4 from Ephedra sinica to treat said acute lung injury (ALI) and/or respiratory distress syndrome (ARDS).
Zhu et al. disclose that andrographolide protects against LPS-induced acute lung injury by inactivation of NF-kB (see title and abstract).  Furthermore, Zhu et al. disclose that nuclear factor-kB (NF-kB) is a central transcriptional factor and a pleiotropic regulator of many genes involved in acute lung injury (ALI) (see abstract). Also, Zhu et al. disclose that andrographolide exhibits potently anti-inflammatory property by inhibiting NF-kB activity (see abstract). In addition, Zhu et al. disclose that their results indicate that andrographolide dose-dependently suppressed the severity of LPS-induced ALI, more likely by virtue of andrographolide-mediated NF-kB inhibition at the level of IKKβ activation. Furthermore, Zhu et al. disclose that these results suggest andrographolide may be considered as an effective and safe drug for the potential treatment of acute lung injury (ALI) (see abstract).  This suggests that a compound that suppresses LPS-induced acute lung injury (ALI) by inhibiting of NF-kB may be considered as effective for the potential treatment of acute lung injury (ALI). Also, Zhu et al. disclose that acute lung injury (ALI) and its severe form, acute respiratory distress syndrome (ARDS), were the diseases induced by many extreme conditions including severe sepsis, severe bacterial pneumonia, trauma and burn (see page 1, left col., last paragraph).  In addition, Zhu et al. disclose that the pathophysiological mechanism of acute respiratory distress syndrome (ARDS) is believed to be associated with the uncontrolled inflammatory response in lungs (see page 1, left col., last paragraph to right col., 1st paragraph).  Also, Zhu et al. disclose that meanwhile, many studies found that the NF-kB pathway played a pivotal role on ALI, and that the NF-kB family of transcriptional factors (TF) plays a critical role on regulating the expression of a wide variety of genes, particularly in the inflammatory process (see page 1, right col., 1st paragraph).
Khera discloses that pneumonia is an inflammatory condition of the lung (pneumonitis) and the leading cause of death of children under 5 years old worldwide (see page 1of 6, 1st paragraph). Furthermore, Khera discloses that pneumonia is not a single illness but many different illnesses, each caused by a different microorganism (see page 1of 6, 2nd paragraph).
Also, Khera discloses that sometimes, types of pneumonia are referred to by the type of organism that causes the inflammation- bacteria, virus or fungus. The specific organism name may also be used to describe the types of pneumonia, such as pneumococcal (Streptococcus pneumoniae) pneumonia or Legionella pneumonia (see page 2 of 6, last paragraph).
Shah et al. disclose that community-acquired pneumonia (CAP) is the most common cause of ARDS that develops outside of the hospital (left col., 1st paragraph).
Hu et al. disclose that Acute lung injury (ALI) has been recognized as a life-threatening disease, which is usually caused by pneumonia, sepsis, shock and aspiration (see page 1, 1st paragraph).
Wang et al. disclose that the acidic polysaccharides of Ephedra sinica has immunosuppressive effect to treat rheumatoid arthritis and the pure polysaccharide ESP-B4 was the main composition of the acidic polysaccharides (see abstract). Furthermore, Wang et al. disclose that in vitro, ESP-B4 decreased the production of cytokines induced by LPS. In addition, ESP-B4 reduced (inhibited) the LPS-stimulated nuclear translocation of p65 subunit of NF-kB. Pretreatment with ESP-B4 significantly down-regulated the phosphorylation of MAPKs induced by LPS (see abstract). Also, Wang et al. disclose that ESP-B4 significantly improved all parameters of inflammation. ESP-B4 reduced the release of inflammatory factors and cytokines by inhibiting the TLR4 signaling pathway to treat rheumatoid arthritis (see abstract). In addition, Wang et al. disclose that ESP-B4 is a potent inhibitor on the LPS-induced pro-inflammatory molecules (see page 186, right col.). Also, Wang et al. disclose ESP-B4 of purity >98% (see page 180, 2nd paragraph, section 3.1).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Patel et al., Zhu et al., Khera, Shah et al., Hu et al. and Wang et al., to treat the respiratory disease acute lung injury and/or respiratory distress syndrome caused by infectious acute lung injury and its deterioration such as that caused by infectious insults, such as pneumonia from pathogens such as pneumococcus (e.g.; Streptococcus pneumoniae) in a subject comprising administering to said subject an amount of the polysaccharide ESP-B4 from Ephedra sinica taught by Wang et al., especially since Patel et al. disclose that inflammation is an important component of acute lung injury (ALI) and acute respiratory distress syndrome (ARDS), as inflammation is what damages the respiratory membrane, and Wang et al. disclose that ESP-B4 significantly improves all parameters of inflammation and reduces the release of inflammatory factors and cytokines; and Patel et al. disclose that LPS, a main component of the outer membranes of gram-negative bacteria, has been identified as a key risk factor for ALI and ARDS, and Wang et al. disclose that ESP-B4 is a potent inhibitor on the LPS-induced pro-inflammatory molecules; and Zhu et al. disclose or suggest that a compound that suppresses LPS-induced acute lung injury (ALI) by inhibiting of NF-kB may be considered as effective for the potential treatment of acute lung injury (ALI), and Wang et al. disclose that ESP-B4 reduces or inhibits the LPS-stimulated NF-kB; and Khera discloses that pneumonia is an inflammatory condition of the lung (i.e.; inflammation of the lungs) that can be caused by microorganism such as pneumococcus (e.g.; streptococcus pneumoniae) and Shah et al. Hu et al. respectively disclose that community-acquired pneumonia (CAP) and pneumonia can cause ARDS and Acute lung injury (ALI), and also because one of ordinary skill in the art would reasonable expect that ESP-B4 which significantly improves all parameters of inflammation and reduces the release of inflammatory factors and cytokines, and is a potent inhibitor on the LPS-induced pro-inflammatory molecules, and also reduces or inhibits the LPS-stimulated NF-kB would treat acute lung injury (ALI) and its severe form, acute respiratory distress syndrome (ARDS) 
which is caused by infectious acute lung injury and its deterioration such as that caused by infectious insults, such as pneumonia from pathogens such as pneumococcus (e.g.; Streptococcus pneumoniae) in said subject.
One having ordinary skill in the art would have been motivated in view of Patel et al., Zhu et al., Khera, Shah et al., Hu et al. and Wang et al., to treat the respiratory disease acute lung injury and/or respiratory distress syndrome caused by infectious acute lung injury and its deterioration such as that caused by infectious insults, such as pneumonia from pathogens such as pneumococcus (e.g.; Streptococcus pneumoniae) in a subject comprising administering to said subject an amount of the polysaccharide ESP-B4 from Ephedra sinica taught by Wang et al., especially since Patel et al. disclose that inflammation is an important component of acute lung injury (ALI) and acute respiratory distress syndrome (ARDS), as inflammation is what damages the respiratory membrane, and Wang et al. disclose that ESP-B4 significantly improves all parameters of inflammation and reduces the release of inflammatory factors and cytokines; and Patel et al. disclose that LPS, a main component of the outer membranes of gram-negative bacteria, has been identified as a key risk factor for ALI and ARDS, and Wang et al. disclose that ESP-B4 is a potent inhibitor on the LPS-induced pro-inflammatory molecules; and Zhu et al. disclose or suggest that a compound that suppresses LPS-induced acute lung injury (ALI) by inhibiting of NF-kB may be considered as effective for the potential treatment of acute lung injury (ALI), and Wang et al. disclose that ESP-B4 reduces or inhibits the LPS-stimulated NF-kB;  and Khera discloses that pneumonia is an inflammatory condition of the lung (i.e.; inflammation of the lungs) that can be caused by microorganism such as pneumococcus (e.g.; streptococcus pneumoniae) and Shah et al. Hu et al. respectively disclose that community-acquired pneumonia (CAP) and pneumonia can cause ARDS and Acute lung injury (ALI), and also because one of ordinary skill in the art would reasonable expect that ESP-B4 which significantly improves all parameters of inflammation and reduces the release of inflammatory factors and cytokines, and is a potent inhibitor on the LPS-induced pro-inflammatory molecules, and also reduces or inhibits the LPS-stimulated NF-kB would treat acute lung injury (ALI) and its severe form, acute respiratory distress syndrome (ARDS) which is caused by infectious acute lung injury and its deterioration such as that caused by infectious insults, such as pneumonia from pathogens such as pneumococcus (e.g.; Streptococcus pneumoniae) in said subject.
It is obvious to use or administer pure ESP-B4 such as ESP-B4 of purity >98% as taught by Wang et al. Furthermore, it is obvious to expect that the acute lung injury (ALI) and its severe form, acute respiratory distress syndrome (ARDS) would worsen or deteriorate such as with time if not treated regardless of the cause and thus to treat such deterioration. Also, it is obvious to use or administer the polysaccharide ESP-B4 in the dosage form of oral preparation or parenteral preparation such as in oral solution or injection solution as disclosed by Wang et al. Also, the use or different forms of an active ingredient such as ESP-B4 in common dosage forms such as tablet, medicinal granules, capsule, oral liquid, pill, injection or infusion solution and powder is common in the art and is well within the purview of a skilled artisan. It should be noted that Wang et al. discloses the same compound ESP-B4 of the purity as Applicant and thus the method by which or the manner in which ESP-B4 is produced does not render Applicant’s ESP-B4 compound different form Wang et al.’s ESP-B4 compound.

Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Patel et al., Zhu et al., Khera, Shah et al., Hu et al. and Wang et al. as applied in claim 8 above, and further in view of Sawa (Journal of Intensive Care 2014, 2:10, 1-11) and Imai et al. (Exp Physiol 93.5 pp 543–548). 
The difference between Applicant’s claimed method and the method disclosed or suggested by Patel et al., Zhu et al., Khera, Shah et al., Hu et al. and Wang et al., is that Patel et al., Zhu et al., Khera, Shah et al., Hu et al. and Wang et al., do not disclose that infectious acute lung injury is caused by SARS virus, as well as pulmonary infection caused by pseudomonas aeruginosa.
Sawa discloses that Pseudomonas aeruginosa is the most common gram-negative pathogen causing pneumonia in immunocompromised patients (see abstract).
Imai et al. disclose that severe acute respiratory syndrome (SARS) caused by SARS coronavirus (SARS-CoV) spread rapidly from China throughout the world, causing more than 800 deaths due to the development of acute respiratory distress syndrome (ARDS), which is
the severe form of acute lung injury (ALI) (see abstract).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Patel et al., Zhu et al., Khera, Shah et al., Hu et al., Wang et al., Sawa and Imai et al. to treat the respiratory disease acute lung injury and/or respiratory distress syndrome in a subject including infectious acute lung injury is caused by SARS virus, as well as pulmonary infection caused by pseudomonas aeruginosa comprising administering to said subject an amount of the polysaccharide ESP-B4 from Ephedra sinica taught by Wang et al., especially since Sawa discloses that Pseudomonas aeruginosa is a gram-negative pathogen causing pneumonia in immunocompromised patients and Patel et al. disclose that LPS is a main component of the outer membranes of gram-negative bacteria that has been identified as a key risk factor for ALI and ARDS, and also since Imai et al. disclose that severe acute respiratory syndrome (SARS) can be caused by SARS coronavirus (SARS-CoV) due to the development of acute respiratory distress syndrome (ARDS), which is the severe form of acute lung injury (ALI), and thus it is obvious to expect that a treatment of acute lung injury (ALI) and acute respiratory distress syndrome (ARDS) would treat SARS caused by SARS-CoV that is due to the development of acute respiratory distress syndrome (ARDS).
One having ordinary skill in the art would have been motivated in view of Patel et al., Zhu et al., Khera, Shah et al., Hu et al., Wang et al., Sawa and Imai et al. to treat the respiratory disease acute lung injury and/or respiratory distress syndrome in a subject including infectious acute lung injury is caused by SARS virus, as well as pulmonary infection caused by pseudomonas aeruginosa comprising administering to said subject an amount of the polysaccharide ESP-B4 from Ephedra sinica taught by Wang et al., especially since Sawa discloses that Pseudomonas aeruginosa is a gram-negative pathogen causing pneumonia in immunocompromised patients and Patel et al. disclose that LPS is a main component of the outer membranes of gram-negative bacteria that has been identified as a key risk factor for ALI and ARDS, and also since Imai et al. disclose that severe acute respiratory syndrome (SARS) can be caused by SARS coronavirus (SARS-CoV) due to the development of acute respiratory distress syndrome (ARDS), which is the severe form of acute lung injury (ALI), and thus it is obvious to expect that a treatment of acute lung injury (ALI) and acute respiratory distress syndrome (ARDS) would treat SARS caused by SARS-CoV that is due to the development of acute respiratory distress syndrome (ARDS).
Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Patel et al., Zhu et al., Khera, Shah et al., Hu et al., Wang et al. as applied in claim 8 above, and further in view of Kuang et al. (Carbohydrate Polymers 86 (2011) 1705– 1711). 
The difference between Applicant’s claimed method and the method disclosed or suggested by Patel et al., Zhu et al., Khera, Shah et al., Hu et al., Wang et al. is that Patel et al., Zhu et al., Khera, Shah et al., Hu et al., Wang et al. do not disclose the monosaccharide that compose ESP-B4, their molar ratios, and the molar percentage of galacturonic acid and the molecular weight of ESP-B4.
Kuang et al. disclose the acidic hetero-polysaccharide (ESP-B4) obtained from the stems of Ephedra sinica (see abstract).  Furthermore, Kuang et al. disclose that immunological tests in vivo showed that ESP-B4 exhibits compelling immunosuppressive effects (see abstract). Also, Kuang et al. disclose that ESP-B4 was isolated by a series of purified steps including DEAE-cellulose 52 column and Sephacryl S-400, and has been determined to be a homogeneity with a relative molecular weight of more than 2.0 × 106 Da (determined by HPLC). ESP-B4 was a typical acidic hetero-polysaccharide and consisted of xylose, arabinose, glucose, rhamnose, mannose, galactose, glucuronic acid and galacturonic acid, and their corresponding molar ratios were 1.0:4.5:1.0:2.0:1.0:5.5:1.5:50.0 by high performance capillary electrophoresis (HPCE) based on pre-column derivatization with 1-phenyl-3-methyl-5-pyrazolone (PMP) (see page 1705, left col. to right col., 1st paragraph).  It should be noted that Kuang et al.’s ESP-B4 has the same monosaccharides with the same molar ratios and its galacturonic acid has the same molar percentage of 75.2% (i.e.; (50/66.5) x 100) as Applicant’s ESP-B4. Also, it should be noted that the molar ratio of mannose (1.0) is not recited in claim 11 and this appears to be a typographical error, especially since eight (8) different monosaccharides are recited but only seven (7) molar ratios are recited.
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Patel et al., Zhu et al., Khera, Shah et al., Hu et al., Wang et al. and Kuang et al., to treat the respiratory disease acute lung injury and/or respiratory distress syndrome caused by infectious acute lung injury and its deterioration such as that caused by infectious insults, such as pneumonia from pathogens such as pneumococcus (e.g.; Streptococcus pneumoniae) in a subject comprising administering to said subject an amount of the polysaccharide ESP-B4 from Ephedra sinica taught by Wang et al., and which has the same monosaccharides with the same molar ratios and also has galacturonic acid of the same molar percentage of 75.2% as Applicant’s ESP-B4 and to also determine the exact molecular weight of ESP-B4 such as to use it more effectively, especially since Patel et al. disclose that inflammation is an important component of acute lung injury (ALI) and acute respiratory distress syndrome (ARDS), as inflammation is what damages the respiratory membrane, and Wang et al. disclose that ESP-B4 significantly improves all parameters of inflammation and reduces the release of inflammatory factors and cytokines; and Patel et al. disclose that LPS, a main component of the outer membranes of gram-negative bacteria, has been identified as a key risk factor for ALI and ARDS, and Wang et al. disclose that ESP-B4 is a potent inhibitor on the LPS-induced pro-inflammatory molecules; and Zhu et al. disclose or suggest that a compound that suppresses LPS-induced acute lung injury (ALI) by inhibiting of NF-kB may be considered as effective for the potential treatment of acute lung injury (ALI), and Wang et al. disclose that ESP-B4 reduces or inhibits the LPS-stimulated NF-kB;  and Khera discloses that pneumonia is an inflammatory condition of the lung (i.e.; inflammation of the lungs) that can be caused by microorganism such as pneumococcus (e.g.; streptococcus pneumoniae) and Shah et al. Hu et al. respectively disclose that community-acquired pneumonia (CAP) and pneumonia can cause ARDS and Acute lung injury (ALI), and also because one of ordinary skill in the art would reasonable expect that ESP-B4 which significantly improves all parameters of inflammation and reduces the release of inflammatory factors and cytokines, and is a potent inhibitor on the LPS-induced pro-inflammatory molecules, and also reduces or inhibits the LPS-stimulated NF-kB would treat acute lung injury (ALI) and its severe form, acute respiratory distress syndrome (ARDS) 
which is caused by infectious acute lung injury and its deterioration such as that caused by infectious insults, such as pneumonia from pathogens such as pneumococcus (e.g.; Streptococcus pneumoniae) in said subject.
One having ordinary skill in the art would have been motivated in view of Patel et al., Zhu et al., Khera, Shah et al., Hu et al., Wang et al. and Kuang et al., to treat the respiratory disease acute lung injury and/or respiratory distress syndrome caused by infectious acute lung injury and its deterioration such as that caused by infectious insults, such as pneumonia from pathogens such as pneumococcus (e.g.; Streptococcus pneumoniae) in a subject comprising administering to said subject an amount of the polysaccharide ESP-B4 from Ephedra sinica taught by Wang et al., and which has the same monosaccharides with the same molar ratios and also has galacturonic acid of the same molar percentage of 75.2% as Applicant’s ESP-B4 and to also determine the exact molecular weight of ESP-B4 such as to use it more effectively, especially since Patel et al. disclose that inflammation is an important component of acute lung injury (ALI) and acute respiratory distress syndrome (ARDS), as inflammation is what damages the respiratory membrane, and Wang et al. disclose that ESP-B4 significantly improves all parameters of inflammation and reduces the release of inflammatory factors and cytokines; and Patel et al. disclose that LPS, a main component of the outer membranes of gram-negative bacteria, has been identified as a key risk factor for ALI and ARDS, and Wang et al. disclose that ESP-B4 is a potent inhibitor on the LPS-induced pro-inflammatory molecules; and Zhu et al. disclose or suggest that a compound that suppresses LPS-induced acute lung injury (ALI) by inhibiting of NF-kB may be considered as effective for the potential treatment of acute lung injury (ALI), and Wang et al. disclose that ESP-B4 reduces or inhibits the LPS-stimulated NF-kB;  and Khera discloses that pneumonia is an inflammatory condition of the lung (i.e.; inflammation of the lungs) that can be caused by microorganism such as pneumococcus (e.g.; streptococcus pneumoniae) and Shah et al. Hu et al. respectively disclose that community-acquired pneumonia (CAP) and pneumonia can cause ARDS and Acute lung injury (ALI), and also because one of ordinary skill in the art would reasonable expect that ESP-B4 which significantly improves all parameters of inflammation and reduces the release of inflammatory factors and cytokines, and is a potent inhibitor on the LPS-induced pro-inflammatory molecules, and also reduces or inhibits the LPS-stimulated NF-kB would treat acute lung injury (ALI) and its severe form, acute respiratory distress syndrome (ARDS) which is caused by infectious acute lung injury and its deterioration such as that caused by infectious insults, such as pneumonia from pathogens such as pneumococcus (e.g.; Streptococcus pneumoniae) in said subject.

Response to Arguments
Applicant's arguments with respect to claim 8-14 have been considered but are not found convincing.
The Applicant argues that none of the prior art including Patel, Zhu, and Wang teaches the treatment of acute lung injury and respiratory distress syndrome caused by infectious acute lung injury and its deterioration by using the polysaccharide ESP-B4. Please note that the targeted disease is a particular disease, which differs from inflammation. In fact, inflammation is a result rather than a cause.
However, the above rejection was made by applying Patel et al., Zhu et al., Khera, Shah et al., Hu et al. and Wang et al., references. Consequently, as set forth in the above rejection, 
one having ordinary skill in the art would have been motivated in view of Patel et al., Zhu et al., Khera, Shah et al., Hu et al. and Wang et al., to treat the respiratory disease acute lung injury and/or respiratory distress syndrome caused by infectious acute lung injury and its deterioration such as that caused by infectious insults, such as pneumonia from pathogens such as pneumococcus (e.g.; Streptococcus pneumoniae) in a subject comprising administering to said subject an amount of the polysaccharide ESP-B4 from Ephedra sinica taught by Wang et al., especially since Patel et al. disclose that inflammation is an important component of acute lung injury (ALI) and acute respiratory distress syndrome (ARDS), as inflammation is what damages the respiratory membrane, and Wang et al. disclose that ESP-B4 significantly improves all parameters of inflammation and reduces the release of inflammatory factors and cytokines; and Patel et al. disclose that LPS, a main component of the outer membranes of gram-negative bacteria, has been identified as a key risk factor for ALI and ARDS, and Wang et al. disclose that ESP-B4 is a potent inhibitor on the LPS-induced pro-inflammatory molecules; and Zhu et al. disclose or suggest that a compound that suppresses LPS-induced acute lung injury (ALI) by inhibiting of NF-kB may be considered as effective for the potential treatment of acute lung injury (ALI), and Wang et al. disclose that ESP-B4 reduces or inhibits the LPS-stimulated NF-kB;  and Khera discloses that pneumonia is an inflammatory condition of the lung (i.e.; inflammation of the lungs) that can be caused by microorganism such as pneumococcus (e.g.; streptococcus pneumoniae) and Shah et al. Hu et al. respectively disclose that community-acquired pneumonia (CAP) and pneumonia can cause ARDS and Acute lung injury (ALI), and also because one of ordinary skill in the art would reasonable expect that ESP-B4 which significantly improves all parameters of inflammation and reduces the release of inflammatory factors and cytokines, and is a potent inhibitor on the LPS-induced pro-inflammatory molecules, and also reduces or inhibits the LPS-stimulated NF-kB would treat acute lung injury (ALI) and its severe form, acute respiratory distress syndrome (ARDS) which is caused by infectious acute lung injury and its deterioration such as that caused by infectious insults, such as pneumonia from pathogens such as pneumococcus (e.g.; Streptococcus pneumoniae) in said subject.
Furthermore, it should be noted that Patel et al. disclose that ARDS results from uncontrolled acute inflammation and dysfunction of endothelial and epithelial barriers of the lung, and an excessive transepithelial leukocyte migration (see page 1, left col., last two lines to right col., 1st paragraph). Also, Patel et al. disclose that inflammation is an important component of acute lung injury (ALI) and acute respiratory distress syndrome (ARDS), as inflammation is what damages the respiratory membrane (page 2, left col., last paragraph, section 2). Most inflammatory cells, including macrophages and neutrophils, release inflammatory cytokines in response to various stimuli (see page 2, left col., last paragraph, section 2 to right col., 1st paragraph).  In other words, that Patel et al. disclose that ARDS results from uncontrolled acute inflammation, not that inflammation is a result of ARDS rather than a cause. Thus, it is obvious to expect that the reduction, decrease or inhibition of said inflammation or uncontrolled acute inflammation would of causes ARDS would reduce, inhibit or treat ARDS. Also, since inflammation is an important component of acute lung injury (ALI) and acute respiratory distress syndrome (ARDS), as inflammation is what damages the respiratory membrane (as taught by Patel et al.), it is obvious to expect that the reduction, decrease or inhibition of said inflammation would reduce, decrease or inhibit damages or injury of the respiratory membrane which is a characteristic of acute lung injury (ALI) and acute respiratory distress syndrome (ARDS), and thus treat said acute lung injury (ALI) and acute respiratory distress syndrome (ARDS). In addition, it should be noted that Zhu et al. also disclose that the pathophysiological mechanism of acute respiratory distress syndrome (ARDS) is believed to be associated with the uncontrolled inflammatory response in lungs
The Applicant argues that Patel at most involves the co-relationship between inflammation and ALI, but does not provide any content regarding the treatment of acute lung injury and respiratory distress syndrome caused by infectious acute lung injury and its deterioration, let alone of using the polysaccharide ESP-B4.
However, more importantly, Patel et al. disclose that acute respiratory distress syndrome (ARDS) is a complex clinical syndrome characterized by acute inflammation, microvascular damage, and increased pulmonary vascular and epithelial permeability, frequently resulting in acute respiratory failure and death (see abstract). Furthermore, Patel et al. disclose that ARDS results from uncontrolled acute inflammation and dysfunction of endothelial and epithelial barriers of the lung, and an excessive transepithelial leukocyte migration, leading to the loss of alveolar-capillary membrane integrity and overproduction of proinflammatory cytokines (see page 1, left col., last two lines to right col., 1st paragraph). Also, Patel et al. disclose that inflammation is an important component of acute lung injury (ALI) and acute respiratory distress syndrome (ARDS), as inflammation is what damages the respiratory membrane (page 2, left col., last paragraph, section 2). Most inflammatory cells, including macrophages and neutrophils, release inflammatory cytokines in response to various stimuli (see page 2, left col., last paragraph, section 2 to right col., 1st paragraph).  In addition, Patel et al. disclose that LPS, a main component of the outer membranes of gram-negative bacteria, has been identified as a key risk factor for ALI and ARDS (see page 2, right col., 1st paragraph).  Furthermore, Patel et al. disclose that LPS binds to Toll-like receptor 4 (TLR4), which induces activation of intracellular pathways. Ligand binding to TLR4 induces the recruitment and activation of adaptor proteins through the Toll/interleukin- (IL-) 1 receptor (TIR) domain (see page 2, right col., 1st paragraph). Also, Patel et al. disclose that NF-𝜅B plays a central role in intracellular inflammatory pathways, and that activation of NF-𝜅B leads to expression of transcription of adhesion molecules, chemokines, colony-stimulating factors, and other cytokines necessary for inflammatory responses (see page 2, right col., 3rd paragraph).Furthermore, Patel et al. disclose that inhibition of MAPK pathways significantly decreases TNF-𝛼 production by LPS (see page 2, right col., 2nd paragraph).	
In addition, Patel et al. disclose that certain natural remedies have been shown to inhibit multiple inflammatory pathways associated with ALI/ARDS at a molecular level and therefore may be effective in ARDS treatment (see page 2, left col., next to last paragraph). Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of Patel et al., Zhu et al., Khera, Shah et al., Hu et al. and Wang et al., to treat the respiratory disease acute lung injury and/or respiratory distress syndrome caused by infectious acute lung injury and its deterioration such as that caused by infectious insults, such as pneumonia from pathogens such as pneumococcus (e.g.; Streptococcus pneumoniae) in a subject comprising administering to said subject an amount of the polysaccharide ESP-B4 from Ephedra sinica taught by Wang et al., especially since Patel et al. disclose that inflammation is an important component of acute lung injury (ALI) and acute respiratory distress syndrome (ARDS), as inflammation is what damages the respiratory membrane, and Wang et al. disclose that ESP-B4 significantly improves all parameters of inflammation and reduces the release of inflammatory factors and cytokines; and Patel et al. disclose that LPS, a main component of the outer membranes of gram-negative bacteria, has been identified as a key risk factor for ALI and ARDS, and Wang et al. disclose that ESP-B4 is a potent inhibitor on the LPS-induced pro-inflammatory molecules; and Zhu et al. disclose or suggest that a compound that suppresses LPS-induced acute lung injury (ALI) by inhibiting of NF-kB may be considered as effective for the potential treatment of acute lung injury (ALI), and Wang et al. disclose that ESP-B4 reduces or inhibits the LPS-stimulated NF-kB;  and Khera discloses that pneumonia is an inflammatory condition of the lung (i.e.; inflammation of the lungs) that can be caused by microorganism such as pneumococcus (e.g.; streptococcus pneumoniae) and Shah et al. Hu et al. respectively disclose that community-acquired pneumonia (CAP) and pneumonia can cause ARDS and Acute lung injury (ALI), and also because one of ordinary skill in the art would reasonable expect that ESP-B4 which significantly improves all parameters of inflammation and reduces the release of inflammatory factors and cytokines, and is a potent inhibitor on the LPS-induced pro-inflammatory molecules, and also reduces or inhibits the LPS-stimulated NF-kB would treat acute lung injury (ALI) and its severe form, acute respiratory distress syndrome (ARDS) which is caused by infectious acute lung injury and its deterioration such as that caused by infectious insults, such as pneumonia from pathogens such as pneumococcus (e.g.; Streptococcus pneumoniae) in said subject.
The Applicant argues that Wang only discloses the treatment of LPS-induced inflammation using the polysaccharide ESP-B4, but does not involve the treatment of ALI and respiratory distress syndrome caused by infectious acute lung injury and its deterioration. Please note that Wang only involves the TLR-4 pathway, which differs from acute lung injury and respiratory distress syndrome caused by infectious acute lung injury and its deterioration.
However, more importantly, Wang et al. disclose that the acidic polysaccharides of Ephedra sinica has immunosuppressive effect to treat rheumatoid arthritis and the pure polysaccharide ESP-B4 was the main composition of the acidic polysaccharides (see abstract). Furthermore, Wang et al. disclose that in vitro, ESP-B4 decreased the production of cytokines induced by LPS. In addition, ESP-B4 reduced (inhibited) the LPS-stimulated nuclear translocation of p65 subunit of NF-kB. Pretreatment with ESP-B4 significantly down-regulated the phosphorylation of MAPKs induced by LPS (see abstract). Also, Wang et al. disclose that ESP-B4 significantly improved all parameters of inflammation. ESP-B4 reduced the release of inflammatory factors and cytokines by inhibiting the TLR4 signaling pathway to treat rheumatoid arthritis (see abstract). In addition, Wang et al. disclose that ESP-B4 is a potent inhibitor on the LPS-induced pro-inflammatory molecules (see page 186, right col.). Also, Wang et al. disclose ESP-B4 of purity >98% (see page 180, 2nd paragraph, section 3.1). 
Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of Patel et al., Zhu et al., Khera, Shah et al., Hu et al. and Wang et al., to treat the respiratory disease acute lung injury and/or respiratory distress syndrome caused by infectious acute lung injury and its deterioration such as that caused by infectious insults, such as pneumonia from pathogens such as pneumococcus (e.g.; Streptococcus pneumoniae) in a subject comprising administering to said subject an amount of the polysaccharide ESP-B4 from Ephedra sinica taught by Wang et al., especially since Patel et al. disclose that inflammation is an important component of acute lung injury (ALI) and acute respiratory distress syndrome (ARDS), as inflammation is what damages the respiratory membrane, and Wang et al. disclose that ESP-B4 significantly improves all parameters of inflammation and reduces the release of inflammatory factors and cytokines; and Patel et al. disclose that LPS, a main component of the outer membranes of gram-negative bacteria, has been identified as a key risk factor for ALI and ARDS, and Wang et al. disclose that ESP-B4 is a potent inhibitor on the LPS-induced pro-inflammatory molecules; and Zhu et al. disclose or suggest that a compound that suppresses LPS-induced acute lung injury (ALI) by inhibiting of NF-kB may be considered as effective for the potential treatment of acute lung injury (ALI), and Wang et al. disclose that ESP-B4 reduces or inhibits the LPS-stimulated NF-kB;  and Khera discloses that pneumonia is an inflammatory condition of the lung (i.e.; inflammation of the lungs) that can be caused by microorganism such as pneumococcus (e.g.; streptococcus pneumoniae) and Shah et al. Hu et al. respectively disclose that community-acquired pneumonia (CAP) and pneumonia can cause ARDS and Acute lung injury (ALI), and also because one of ordinary skill in the art would reasonable expect that ESP-B4 which significantly improves all parameters of inflammation and reduces the release of inflammatory factors and cytokines, and is a potent inhibitor on the LPS-induced pro-inflammatory molecules, and also reduces or inhibits the LPS-stimulated NF-kB would treat acute lung injury (ALI) and its severe form, acute respiratory distress syndrome (ARDS) which is caused by infectious acute lung injury and its deterioration such as that caused by infectious insults, such as pneumonia from pathogens such as pneumococcus (e.g.; Streptococcus pneumoniae) in said subject.
The Applicant argues that Zhu merely discloses inhibiting LPS-induced ALI by inhibiting NF-KB, but does not provide any content regarding the treatment of acute lung injury and respiratory distress syndrome caused by infectious acute lung injury and its deterioration, let alone of using the polysaccharide ESP-B4.
However, more importantly, Zhu et al. disclose that andrographolide protects against LPS-induced acute lung injury by inactivation of NF-kB (see title and abstract).  Furthermore, Zhu et al. disclose that nuclear factor-kB (NF-kB) is a central transcriptional factor and a pleiotropic regulator of many genes involved in acute lung injury (ALI) (see abstract). Also, Zhu et al. disclose that andrographolide exhibits potently anti-inflammatory property by inhibiting NF-kB activity (see abstract). In addition, Zhu et al. disclose that their results indicate that andrographolide dose-dependently suppressed the severity of LPS-induced ALI, more likely by virtue of andrographolide-mediated NF-kB inhibition at the level of IKKβ activation. Furthermore, Zhu et al. disclose that these results suggest andrographolide may be considered as an effective and safe drug for the potential treatment of acute lung injury (ALI) (see abstract).  This suggests that a compound that suppresses LPS-induced acute lung injury (ALI) by inhibiting of NF-kB may be considered as effective for the potential treatment of acute lung injury (ALI). Also, Zhu et al. disclose that acute lung injury (ALI) and its severe form, acute respiratory distress syndrome (ARDS), were the diseases induced by many extreme conditions including severe sepsis, severe bacterial pneumonia, trauma and burn (see page 1, left col., last paragraph).  In addition, Zhu et al. disclose that the pathophysiological mechanism of acute respiratory distress syndrome (ARDS) is believed to be associated with the uncontrolled inflammatory response in lungs (see page 1, left col., last paragraph to right col., 1st paragraph).  Also, Zhu et al. disclose that meanwhile, many studies found that the NF-kB pathway played a pivotal role on ALI, and that the NF-kB family of transcriptional factors (TF) plays a critical role on regulating the expression of a wide variety of genes, particularly in the inflammatory process (see page 1, right col., 1st paragraph).
Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of Patel et al., Zhu et al., Khera, Shah et al., Hu et al. and Wang et al., to treat the respiratory disease acute lung injury and/or respiratory distress syndrome caused by infectious acute lung injury and its deterioration such as that caused by infectious insults, such as pneumonia from pathogens such as pneumococcus (e.g.; Streptococcus pneumoniae) in a subject comprising administering to said subject an amount of the polysaccharide ESP-B4 from Ephedra sinica taught by Wang et al., especially since Patel et al. disclose that inflammation is an important component of acute lung injury (ALI) and acute respiratory distress syndrome (ARDS), as inflammation is what damages the respiratory membrane, and Wang et al. disclose that ESP-B4 significantly improves all parameters of inflammation and reduces the release of inflammatory factors and cytokines; and Patel et al. disclose that LPS, a main component of the outer membranes of gram-negative bacteria, has been identified as a key risk factor for ALI and ARDS, and Wang et al. disclose that ESP-B4 is a potent inhibitor on the LPS-induced pro-inflammatory molecules; and Zhu et al. disclose or suggest that a compound that suppresses LPS-induced acute lung injury (ALI) by inhibiting of NF-kB may be considered as effective for the potential treatment of acute lung injury (ALI), and Wang et al. disclose that ESP-B4 reduces or inhibits the LPS-stimulated NF-kB;  and Khera discloses that pneumonia is an inflammatory condition of the lung (i.e.; inflammation of the lungs) that can be caused by microorganism such as pneumococcus (e.g.; streptococcus pneumoniae) and Shah et al. Hu et al. respectively disclose that community-acquired pneumonia (CAP) and pneumonia can cause ARDS and Acute lung injury (ALI), and also because one of ordinary skill in the art would reasonable expect that ESP-B4 which significantly improves all parameters of inflammation and reduces the release of inflammatory factors and cytokines, and is a potent inhibitor on the LPS-induced pro-inflammatory molecules, and also reduces or inhibits the LPS-stimulated NF-kB would treat acute lung injury (ALI) and its severe form, acute respiratory distress syndrome (ARDS) which is caused by infectious acute lung injury and its deterioration such as that caused by infectious insults, such as pneumonia from pathogens such as pneumococcus (e.g.; Streptococcus pneumoniae) in said subject.
The Applicant argues that their preparation method has a limitation on the product itself—the polysaccharide ESP-B4. None of the prior art, including Wang, disclose such a method for obtaining polysaccharide ESP-B4 as recited in Claim 8. Although Wang recites the so-called “polysaccharide ESP-B4”, Wang does not recite the same preparation method.
However, Applicant’s the process or method by which Applicant prepare their polysaccharide ESP-B4 does not render Wang et al. polysaccharide ESP-B4 different from Applicant’s polysaccharide ESP-B4. In fact, it should be noted that Wang et al. polysaccharide ESP-B4 has the same purity as Applicant’s polysaccharide ESP-B4. Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of Patel et al., Zhu et al., Khera, Shah et al., Hu et al. and Wang et al., to treat the respiratory disease acute lung injury and/or respiratory distress syndrome caused by infectious acute lung injury and its deterioration such as that caused by infectious insults, such as pneumonia from pathogens such as pneumococcus (e.g.; Streptococcus pneumoniae) in a subject comprising administering to said subject an amount of the polysaccharide ESP-B4 from Ephedra sinica taught by Wang et al., especially since Patel et al. disclose that inflammation is an important component of acute lung injury (ALI) and acute respiratory distress syndrome (ARDS), as inflammation is what damages the respiratory membrane, and Wang et al. disclose that ESP-B4 significantly improves all parameters of inflammation and reduces the release of inflammatory factors and cytokines; and Patel et al. disclose that LPS, a main component of the outer membranes of gram-negative bacteria, has been identified as a key risk factor for ALI and ARDS, and Wang et al. disclose that ESP-B4 is a potent inhibitor on the LPS-induced pro-inflammatory molecules; and Zhu et al. disclose or suggest that a compound that suppresses LPS-induced acute lung injury (ALI) by inhibiting of NF-kB may be considered as effective for the potential treatment of acute lung injury (ALI), and Wang et al. disclose that ESP-B4 reduces or inhibits the LPS-stimulated NF-kB;  and Khera discloses that pneumonia is an inflammatory condition of the lung (i.e.; inflammation of the lungs) that can be caused by microorganism such as pneumococcus (e.g.; streptococcus pneumoniae) and Shah et al. Hu et al. respectively disclose that community-acquired pneumonia (CAP) and pneumonia can cause ARDS and Acute lung injury (ALI), and also because one of ordinary skill in the art would reasonable expect that ESP-B4 which significantly improves all parameters of inflammation and reduces the release of inflammatory factors and cytokines, and is a potent inhibitor on the LPS-induced pro-inflammatory molecules, and also reduces or inhibits the LPS-stimulated NF-kB would treat acute lung injury (ALI) and its severe form, acute respiratory distress syndrome (ARDS) which is caused by infectious acute lung injury and its deterioration such as that caused by infectious insults, such as pneumonia from pathogens such as pneumococcus (e.g.; Streptococcus pneumoniae) in said subject.

Applicant's arguments with respect to claims 8-14 have been considered but are moot with respect to the new ground(s) of rejection.

The Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623